Bussell, Chief Justice,
dissenting. The petition was not assailed by special demurrer for structural defects. It was only attacked by general demurrers. These the, learned trial judge overruled, and the exception here is to that judgment. I can not concur in the opinion of the majority that the judge erred in overruling these demurrers, for under his ruling all issues of‘fact, if any, or disputes between the parties in this case, would properly be submitted to a jury, who are the best doctors of doubtful subjects, as more than once was said by Chief Justice Bleckley. I fail to perceive how, under the allegations and prayers of the petition, the court could have refused an accounting to these undisputed stockholders in the Atlanta Trust Company, which may be described, in language neither technical nor legal, as being at this' time a defunct corporation. I do not believe that stockholders who have invested their money in a bank, and are deprived of it by illegal contracts entered into without their knowledge or consent by their superior officers, should be denied the poor privilege of being told what became of their money. For this reason I shall state at the outset that the learned judge, in my opinion, ruled correctly in overruling the general demurrers; for the principle has often been stated, that if a petition is good for only one of its prayers, the entire petition should not be dismissed. It is my opinion that the contract of December 3, 1929, was ultra vires so far as the Atlanta Trust Company was concerned, and is absolutely void. If it constituted an assignment by the directors of that company, and they had the power without any say so on the part of the stockholders to assign all of its property, it may be said to have been a voluntary assignment. To me it is im*254material whether the assignment was voluntary or involuntary, because there is a statement in the petition indicating that coercion was used in securing the action of the directors. Pertinent sections of the Code have been cited in the majority opinion, which obviates any necessity for repeating them. However, it is my humble opinion that the fact that the directors or trustees entered into an illegal and void contract whereby they effectually put the Atlanta Trust Company out of business is far more important than the surrender of the charter and franchise referred to in the statute. It is a well-settled principle that the law does not require the doing of a vain thing. Our reports are full of that statement; and what a travesty it would be, no matter how great the formalities and functions surrounding the delivery of the charter, to return to the corporators a charter and franchise which was absolutely void. As I understand the banking law of Georgia, when the officers of the trust company were reduced to such straits as set forth in the allegations of the petition, admitted to be true by the Citizens and Southern Bank on demurrer, it was the duty of the directors to go first to the superintendent of banks of this State and inform him that thejf- could not meet their obligations, and put all of their property immediately in his hands. So far as I know, there is no provision of law in Georgia that recognizes an assignment by a bank for the benefit of its creditors. Whether you call the transaction one of loan and borrowing, and whether you call it one of bargain and sale, makes no difference, because, regardless of a difference in purpose, perhaps, they both amount to an attempted assignment by unauthorized officers, without the consent of the stockholder, of everything of value constituting the assets of the trust company, with the provision, it is true, that the bank should from these assets pay the creditors. In this latter respect it does not differ from assignments for the benefit of creditors, which in former years were much used and very popular among all classes of mercantile business.